                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                CR 20-47-BLG-SPW


                        Plaintiff,

          vs.                             ORDER DISMISSING
                                           FORFEITURE ALLEGATION
 CHAD HENRY SWOBODA,                       WITH PREJUDICE


                        Defendant.




     The United States has filed an Unopposed Motion for Dismissal of

Forfeiture Allegation and Associated Proceedings(Doc. 50). For good cause

being shown,

     IT IS HEREBY ORDERED,that the forfeiture action in the above-captioned

case is DISMISSED with prejudice.

     The Clerk of Court is directed to notify the parties of the making ofthis

Order.


     DATED this           day of July, 2021.




                              ^USAN P. WATTERS
                              United States District Court Judge
